Citation Nr: 1115183	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  05-38 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for psoriasis, to include as secondary to service-connected anxiety disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel

INTRODUCTION

The Appellant served on active duty from January 30, 1962 to February 20, 1962.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin. 

The Veteran testified before a Decision Review Officer (DRO) in May 2006. A transcript of the hearing is of record.  

The issue of entitlement to an increased rating for anxiety has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This case was previously before the Board in September 2008, when the claim was reopened and remanded for further development.  When the case was returned to the Board in October 2009, it was determined that another remand was necessary. The RO issued a supplemental statement of the case in January 2011 and the appeal is once again before the Board.

The Board notes that records in the claims file indicate that the Veteran may have applied for benefits from the Social Security Administration (SSA).  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. 
§ 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  

The Board notes that the October 2009 BVA remand requested that the Veteran be contacted to determine if he was in receipt of SSA disability benefits for his psoriasis.  In an October 2009 statement, the Veteran indicated that he was not on Social Security disability (SSD), nor had he ever been on SSD for any condition.  He indicated that he was on Social Security retirement.  The Board finds that it is able to proceed without any additional development in this respect.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim. . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

As indicated above, the Board initially remanded the appeal in September 2008.   In an October 2009 BVA Remand, the Board determined the all provisions set forth in the September 2008 BVA Remand had not been completed.  Specifically, a January 2009 VA examination did not indicate that the Appellant's claims file had been reviewed.   Moreover, the Board recognized that the Appellant had submitted various VA authorization forms for the VA to obtain medical records pertaining to treatment of psoriasis.  These included records from January/February 1999 from the Dodge Correctional Facility, in February/March 2000 from Oshkosh Correctional Facility, and in March 2000 to March 2001 from the Oregon State Farm.  Moreover, the Appellant also identified treatment at St. Mary's Hospital in the fall of 1967.  As noted above, the RO was also instructed to contact the Veteran to determine whether he was in receipt of SSA benefits for his psoriasis.  

The Board finds that the RO completed the Remand instructions pertaining to the SSA records.  An adequate addendum medical opinion was also obtained.  Further, a Supplemental Statement of the Case was issued.  With respect to obtaining the private treatment records identified by the Veteran however, the Board finds that procurement of all identified records was not adequately completed.  

Specifically, the RO requested and successfully obtained records from Department of Corrections which appears to reflect treatment from both the Dodge and Oshkosh Correctional Facilities, and the Oregon State Farm.  With respect to the records from St. Mary's Hospital, records in the claims file reflect that the RO requested these records in letters dated in February 2010 and March 2010.  In an April 2010 response, St. Mary's Hospital indicated that they were in receipt of the recent request for information regarding the Veteran.  However, they stated that they were returning the request because release of these records is prohibited without a valid authorization signed by the Veteran or person authorized by the Veteran.  The letter indicated that the "authorization fail[ed] to meet the following requirement of a valid authorization: identification of the Veteran (name, d/o/b, or ss#)."  There is no indication that the RO forwarded the additional paperwork to the Veteran for signature so that the records could be subsequently obtained.  It remains unclear whether there are potentially outstanding records available which could be relevant to the Veteran's claim. 

A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Because there was not complete compliance with the remand instructions, the Board is compelled to remand the appeal for appropriate adjudicatory consideration of his claims and the promulgation of an SSOC.  Id; see also 38 C.F.R. §§ 19.9, 19.31(c) (2010).

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the appropriate release, obtain all outstanding records from St. Mary's Hospital.  Specifically, the RO should forward to the Veteran the April 2010 form sent to the RO from the St. Mary's Hospital. Any negative search result should be noted in the record. 

2.  Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

